 
hc PAIL
USA

 
 
     
 

WIDE Vi)
Alte HIGH
 
 
eT LLL LLAN S|) . ‘ , ; faa 4 1 te tf 7 a Ae Wan .
RAN Soe ee ee LAT eee
BOQ nw Se e ; oe eee RiHyy

 

wr eet yy a a“

Ce

PCC CNg
tery

RUSSIAN HERITAGE
CN LOND NINO 7 iO] |

— 1 "i Tritt
es retire
TALUER ALLER

' 7 ae ae Us

ome

 
products podium

Pree a3 EIA AS Shh bhi iis)

wa RN ANY
CY

 

ca ‘a

RCD esa
tN

RUSSIAN HERITAGE
AMERICAN INNOVATION

om HET
sh tf Ht ;

 
 
Tt

=
=)
tn!
UD
fo)
a.
n
i)
oO
=
5)
(so)
a
fey

 
 

SCREENS AREA:
Showing images
of all 3 brands

 
 

SCREENS AREA:
Showing images

i

 
MARKETING TEAM

 
Dan Alexander& Co. Shot Show 2106 Concept

Marketing Team

In addition to the professional staff of the various companies our recommendation
is to add a team of stewards and stewardesses who will walk around the exhibition
and will be a prominent presence of companies outside the booth.

The dress concept is to use body painting of graphical elements representing
the 3 brands: for example for CAA - black and white stripes / Camouflage and
for Kalashnikov - white color and red stripes.

 
CAA Camouflage Body Paint

 
CAA Camouflase Body.Paint

 
 

CAA Stripes Body Paint

 
 

 

 

   
Kalashniov Stripes Body Paint

 
THE NEXT STEP

 
Shot Show 2106 Concept

 

Dan Alexander &Co.

The Next Step

e Choosing the design direction according to the conept.
¢ Working together with KADMON BRIN exhibition design, in order to implement the

concept into exhibition booth
° Working to find the right selling crew and costumes that will meet the concept and

will fit the brands.

 
Dan Alexander © Co.

Wa YACANA en |

Thank You

© All rights reserved / July 2015 / nnmuw nimi 79 ©

 
Mika Tiraturyan

From: Laura Burgess <laura@lauraburgess.com>

Sent: Wednesday, January 6, 2016 8:53 PM

To: tmccrossin@kalashnikov-usa.com; mikey hartman; mika@kalashnikov-usa.com; Eldad
Oz; bsilver@kalashnikov-usa.com; KAL Brian Skinner

Ce: tcao@kalashnikov-usa.com; jportz@kalashnikov-usa.com

Subject: PR for SHOT

Attachments: CAA-MicroRONI-1-16.docx; CAA-ReBrand-1-16.docx; CAA-RONI-C-1-16.docx; CAA-

STAB-RONI-1-16.docx; AK Alfa 12-15.docx; Media-Dealer Questions Final.docx

Team,
| have completed and we have internally reviewed the following press releases: Alfa, Micro Roni, CAA rebrand, Roni
Civilian, Roni SB and | have also attached the media questions.

1) Please review media questions and let me know if this is final.

2) Please review press releases and let me know any edits by EOD tomorrow

3) Please let me know if there are any other items that warrant a press release - new Kalashnikov guns??

4) 1 will take all CAA press releases, the Alfa and Hartman materials and create a press kit for Tam for SHOT. This
same press kit will also be available for media at www.lauraburgess.com

5) It’s show time folks!

Laura Burgess
President

Laura Burgess Marketing
P.O. Box 13978

New Bern, NC 28561

Office — 252-288-5805
Fax - 252-288-5806
Mobile — 603-682-3316
Skype — Laura Burgess
laura@lauraburgess.com

www.lauraburgess.com

View Press Kits
Sign Up for Email Newsletter

LAURA BURGESS

MARKETING

 
Mika Tiraturyan

From: Laura Burgess <laura@lauraburgess.com>
Sent: Tuesday, January 12, 2016 4:25 PM
To: tmccrossin@kalashnikov-usa.com; tcao@kalashnikov-usa.com; mikey hartman; KAL

Brian Skinner; KAL Brian Skinner; mika@kalashnikov-usa.com; Eldad Oz (eldadoz1
@gmail.com); Ron Maoz

Subject: SHOT Show Press Releases

Attachments: CAA-MicroRONI-1-16.docx; CAA-ReBrand-1-16.docx; CAA-RONI-C-1-16.docx; CAA-
STAB-RONI-1-16.docx; AK Alfa 12-15.docx

Team,
| have attached the press releases for SHOT Show (minus one for Mikey’s announcement that he is reviewing now). Here
is the schedule of their release:

Monday Jan 18 CAA-Rebrand PR

Tuesday Jan 19 (official opening day of SHOT) = CAA-MikeyHartman PR, AK Alfa PR, CAA-Micro Roni PR (These will all
go out at different times)

Wednesday Jan 20 CAA-STAB-Roni

Thursday Jan 21 CAA- Roni-C

If you have no questions or edits we will schedule these on Friday of this week. If you do, please notify me no later than
EOD tomorrow. Please be aware that as of Monday Jan 18 the PR will have the new CAA branding and the new
www.CAAGEARUP.com website on it.

Thank you! And see you soon!

Laura Burgess
President

Laura Burgess Marketing
P.O. Box 13978

New Bern, NC 28561

Office — 252-288-5805
Fax - 252-288-5806
Mobile — 603-682-3316
Skype — Laura Burgess
laura@lauraburgess.com

www.lauraburgess.com

View Press Kits
Sign Up for Email Newsletter

LAURA BURGESS

PNG aE:

 
Bill

 

 

 

 

 

Kalashnikov USA

3901 NE 12th Ave Date Ref. No.
Suite 400

Pompano Beach, FL 33064 01/29/2016 New booth 2016

 

 

 

 

 

 

 

 

 

 

 

 

Vendor Bill Due 02/08/2016
Kadmon-Brin LTD. Terms
Attn: Zeevik Brin Kadmon-Brin LTD. o Memo
10 Hameyasdim St. 4
Moshav Mazor 73160 4 ‘
Expenses
Account Memo Amount Customer:Job
Due to/from CAA Amoutn owed to KUSa for 38,275.07
payment aboove its share of
booth cost

 

 

 

 

 

Expense Total : 38,275.07

Bill Total: $123,947.78

Page 2

 
 

 

 

 

 

Bill

 

 

 

 

 

 

 

 

 

 

 

 

Kalashnikov USA
3901 NE 12th Ave Date Ref. No.
Suite 400
Pompane Beach, FL 33064 01/31/2016 Booth Earned out
Vendor Bill Due 02/10/2016
Kadmon-Brin LTD. Terms
Attn: Zeevik Brin Kadmon-Brin LTD. o Memo

10 Hameyasdim St. 4

Moshav Mazor 73160 y

Item Description Qty U/M Cost Amount Customer:Job

Kaman Booth Kadmon Booth Earnout 5,000 5,000.00

Peanut - 76

 

 

 

 

 

 

 

 

 

Bill Total :

Item Total : 5,000.00

$5,000.00
 

Kalashnikov USA

3901 NE 12th Ave

Suite 400

Pompano Beach, FL 33064

 

 

 

 

Bill

 

Date

Ref. No.

 

 

01/29/2016

 

 

New booth 2016

 

 

 

Bil Due 02/08/2016

 

 

Vendor
Kadmon-Brin LTD. Terms
Attn: Zeevik Brin Kadmon-Brin LTD. \ M
. emo

10 Hameyasdim St. 4

Moshav Mazor 73160 ¥ ‘

items

item Description Qty U/M Cost Amount Customer:Job

 

New Booth 2016 - New Booth 2016
119

 

 

 

 

 

85,672.71 85,672.71

 

 

 

Page 1

Item Total : 85,672.71

 

 
